J. SKELLY WRIGHT, Circuit Judge
(dissenting):
Congress created the Federal Communications Commission to protect the public interest in the development of an electronic communications system. Since “Congress was acting in a field of regulation which was both new and dynamic[,]” it gave the Commission “not niggardly but expansive powers[,]” National Broadcasting Co. v. United States, 319 U.S. 190, 219, 63 S.Ct. 997, 1010, 87 L.Ed. 1344, 1364 (1943), sufficient to respond to changes in technology in the absence of corresponding changes in the statutory framework. See, e. g., General Telephone Co. v. FCC, 134 U.S.App.D.C. 116, 124, 413 F.2d 390, 398, cert. denied, 396 U.S. 888, 90 S.Ct. 173, 24 L.Ed.2d 163 (1969). Although originally hesitant,1 the Commission has in recent years concluded that it is authorized to shape the growth of cable television in accordance with the national goal of “mak[ing] available, so far as possible, to all the people of the United States a rapid, efficient, Nation-wide, and worldwide wire and radio communication service with adequate facilities at reasonable charges[.]” 47 U.S.C. § 151 (1970). The courts have approved the commission’s view of its power. E. g., United States v. Midwest Video Corp., 406 U.S. 649, 92 S.Ct. 1860, 32 L.Ed.2d 390 (1972); United States v. Southwestern Cable Co., 392 U.S. 157, 88 S.Ct. 1994, 20 L.Ed.2d 1001 (1968); General Telephone Co. v. FCC, supra.
I cannot agree with Judges Lumbard and Wilkey that the Commission has exceeded its authority by asserting preemptive jurisdiction over the category of cable television activities petitioners artfully designate as “intrastate two-way point-to-point non-video communications services for hire.” Accordingly, I respectfully dissent.
I. BACKGROUND
The present proceeding has its origin in a series of notices of proposed rule makings issued by the Commission from 1968 through 1970.2 The rule makings set in motion by these notices dealt with various aspects of the regulation of cable television, including “the appropriate division of regulatory jurisdiction between the federal and state and local levels of government * Cable Television Report and Order (hereinafter Report and Order), 36 FCC 2d 143, 144, reconsidered in part, 36 FCC 2d 326 (1972). Following an unusually “full and open exploration of issues,” Price, Requiem for the Wired Nation: Cable Rulemaking at the FCC, 61 Va.L.Rev. 541 (1975), the Commission sent to Congress and made public a detailed description of the conclusions it had reached. Commission Proposals for Regulation of Cable Television, 31 FCC 2d 115 (1971) (“letter of intent” addressed to Senator McClellan). In February 1972, six months after it released the letter of intent, the Commission incorporated its conclusions in regulations issued with the Report and Order.
These regulations required, inter alia, that cable systems operating3 in the 100 largest television markets possess a “techni*397cal” capacity for two-way transmission of nonvoice communications 4 and make available “access” channels for transmission of nonbroadcast programming. Each system was compelled to designate separate channels for public, educational, and governmental access. All remaining channels were to be made available for leased access. See 47 C.F.R. § 76.251 (1975).
In the Report and Order the Commission explained the rationale of the access rules:
117. In its Notice of Proposed Rule-making in Docket 18894, the Commission stated that:
Cable television offers the technological and economic potential of an economy of abundance.
On the basis of the record now assembled, we believe the time has come for cable television to realize some of that potential within a national communications structure. We recognize that in any matter involving future projections, there are necessarily certain imponderables. These access rules constitute not a complete body of detailed regulations but a basic framework within which we may measure cable’s technological promise, assess its role in our nationwide scheme of communications, and learn how to adapt its potential for energetic growth to serve the public.
36 FCC 2d at 189 (footnote omitted). Cable television was required to fulfill this public function in return for the Commission’s permission to utilize broadcast signals:
We emphasize that the cable operator cannot accept the broadcast signals that will be made available without also accepting the obligation to provide the nonbroadcast bandwidth and the access services described below. The two are integrally linked in the public interest judgment we have made.
Id. at 190. The Report and Order also explained the Commission’s decision to limit state and local regulation of all access services, including those provided on leased channels:5
130. We now turn to the question of the regulation of access channels presenting nonbroadcast programming. We believe that such regulation is properly the concern of this Commission. These channels fulfill Communications Act purposes and, in the context of our total program, are integrally bound up with the broadcast signals being carried by cable: It is by no means clear that the viewing public will be able to distinguish between a broadcast program and an access program; rather, the subscriber will simply turn the dial from broadcast to access programming, much as he now selects television fare. Moreover, leased channels will undoubtedly carry interconnected programming via satellite or interstate terrestrial facilities, matters that are clearly within the Commission’s jurisdiction. * * *
131. There remains the issue of whether also to permit state or local regulation of these channels where not inconsistent with federal purposes. We think that in this area a dual form of regulation would be confusing and impracticable. Our objective of allowing a period for experimentation might be jeopardized if, for example, a local entity were to specify more restrictive regulations than we have prescribed. Thus, except for the government channel, local regulation of access channels is precluded. If experience and further proceedings in*398dicate its need or desirability, we can then delineate an appropriate local role.
Id. at 193 (emphasis added; footnote omitted). Petitioners did not seek reconsideration or judicial review of the Report and Order.
The Report and Order thus expressed three themes which have dominated the Commission’s approach to access channel regulation: (1) the relationship between the benefits received by cable systems from their use of broadcast signals and the potential role of cable in the national communications network; (2) federal preemption of regulatory jurisdiction in order to ensure unhindered development of cable services; and (3) the tentative, experimental nature of the Commission’s actions. In keeping with this recognition of the tentativeness of its regulatory program, the Commission also announced that it was establishing a Federal-State/Local Advisory Committee (FSLAC):
Further, because we expect significant development in cable television as a result of our action today, the Commission will seek the advice of a special committee composed of representatives of federal, state, and local governments, the cable industry, and public interest groups. This committee will aid the Commission as it attempts to define an appropriate allocation of responsibilities in cable regulation.
Id. at 210. After many months of study, including more than 250 hours of public meetings,6 the FSLAC steering committee submitted a final report to the Commission.7 The Commission’s initial reactions to the FSLAC report were announced in the Clarification of the Cable Television Rules and Notice of Proposed Rulemaking and Inquiry (hereinafter Clarification) issued in April 1974. 46 FCC 2d 175, JA 1.
The Clarification began with a statement of the Commission’s policy of frequently revising its rules to accommodate the rapid pace of change in the cable industry. See 46 FCC 2d at 176-177, JA 3-4. It also emphasized the broad purposes of the Commission’s regulation of cable:
21. Our interest in the development of cable television is not passive. While the bedrock of our regulatory authority over cable clearly derives from its use of broadcast signals (see U. S. v. Southwestern Cable Co., 392 U.S. 157, [88 S.Ct. 1994, 20 L.Ed.2d 1001], Midwest Video v. V. &[,] 406 U.S. 649, [92 S.Ct. 1860, 32 L.Ed.2d 390]), this is not where our concern ends. This Commission is primarily responsible for the development and maintenance of a nationwide communication system (Communications Act of 1934 As Amended, Sec. 1). Cable television is undeniably part of that system and presumably will become a major and integrally vital element of what many see as the broadband communications system of the future. We are concerned that we do not, in our efforts to mold the communications structure of the future, unduly hamper the developing structure of today. Over-expectation and anticipatory regulation can be just as damaging, if not more damaging, than no regulation at all.
46 FCC 2d at 176, JA 3. In order to assure that the growth of cable would not be hindered by unnecessary rate regulation, the Commission reiterated that it had preempted that area:
32. It is too early to discern any trends regarding our leased access channel rules (Section 76.251(a)(7)). It remains our intent to keep these channels as free as possible from any regulation that might restrict or artificially alter their growth. This is particularly true in the area of rate regulation. We have pre-empted this area with the explicit purpose of allowing the market place to function freely. We note that many authorities are already talking about regu*399lating leased channel rates and/or rates for pay cable services. It is premature to regulate along these lines. Such regulation might destroy any chance for this emerging communications service by stifling competition, setting incorrect rates, and establishing an atmosphere which deters experimentation, innovation, or speculation. We have pre-empted this area to avoid those pitfalls. It is unclear how a regulatory body could now establish reasonable rates for services that are untested, unproven, and which have not even established a consistent record as to costs, expenses, subscription, etc.
33. * * * [D]ual jurisdictional regulation of access channels would cause great confusion and might inhibit their growth on a nationwide basis. Different regulation, rate structures, etc., for instance, on channels where a per program or per channel charge is made might unduly hamper the obviously interstate effort involved by cable operators and programmers to secure a large enough audience to make this new communications medium a viable economic success. We cannot allow such a multiplicity of regulation to detract from our national program.
46 FCC 2d at 185-186, JA 15 (emphasis added). See also 46 FCC 2d at 199-200, JA 30-31. The Commission also repeated its promise to monitor developments in the industry and to change its policies if appropriate. See, e. g., 46 FCC 2d at 186 & n.5, 200, JA 16 & n.5, 31.
Petitioners sought reconsideration of the Clarification,8 arguing primarily that the Commission’s preemption of rate regulation of all leased channel services was not merely a “clarification” of previous rulings but rather was substantive rule making in violation of the Administrative Procedure Act.9 That argument is not pressed here. In addition, petitioners claimed that the Commission does not have authority to preempt regulation of “non-programing use of leased access channels that otherwise constitutes for-hire intrastate communication service subject to State regulatory jurisdiction.” 10
The Commission denied reconsideration in Memorandum Opinion and Order (hereinafter Memorandum Opinion), 49 FCC 2d 1078, JA 60 (1974). After refuting the contention that prior to issuing the Clarification the Commission had not clearly indicated that nonfederal rate regulation of all leased channel services was preempted, the Memorandum Opinion noted that “objections relating to such a ruling are not timely. All parties had ample opportunity to comment on and object to our rules when they were adopted in February 1972. The particular parties did not do so.” 49 FCC 2d at 1081, JA 64. Nevertheless, the Commission responded to the jurisdictional arguments.
The Memorandum Opinion rejected petitioners’ attempt to isolate a carefully defined segment of cable services:
11. In our regulatory actions regarding cable television, we have maintained that the services of cable are indivisible. The jurisdiction recognized by the Supreme Court in Southwestern [United States v. Southwestern Cable Co., 392 U.S. 157, 88 S.Ct. 1994, 20 L.Ed.2d 1001 (1968)] as “ancillary to broadcasting” does not cease at the point cable becomes involved in intrastate point-to-point non-video communications. * * *
49 FCC 2d at 1082, JA 66. Cable services are indivisible because of the relationship among cable’s use of broadcast signals, nonbroadcast cable services, and the role of *400cable in furthering the broad objectives of the Communications Act:
12. We have repeatedly stated that the prospects for the development of a nationwide broadband communications grid by cable are inextricably tied to a nationwide regulatory program constituting a delicate and difficult intermix of benefits to cable and services required of it. The principal benefit, at this time, is the carriage of broadcast signals. The required services include the access channels and two-way data-grade capacity.
s}: s{: :{; s}: s}; j{c
14. The same interdependencies and necessity for uniform regulation apply to the non-video aspects of cable television transmission as well as the video portion. Petitioners would have us read Section 2(b) of the Act to exclude from our regulatory framework only non-video, intrastate activities of cable television. We cannot accept such a narrow reading of the Communications Act and neither have the courts. * * * That cable is an “organic whole” should be obvious. Without the broadcast signal complement allowed by our rules, there would be no cable. It is also becoming clear to this Commission that without the additional services including leased access, either mandated or allowed by our rules, cable will not be able to develop a strong enough package of services to achieve our goal of a nationwide broadband communications grid. Were we to allow numerous different jurisdictional authorities to impose additional or different regulations in this area, it would frustrate our overall regulatory scheme. * * *
49 FCC 2d at 1082-1083, JA 66-68 (footnote omitted). The Commission also stated that Section 152(b) does not apply because cable systems are not “carriers.” 49 FCC 2d at 1082, JA 65. Petitioners sought review in this court.
II. THE COMMISSION’S JURISDICTION UNDER SECTION 152(a)
A. The Appropriateness of Deference
Had the Commission chosen to do so, it could have dismissed petitioners’ request for reconsideration as untimely. See 47 C.F.R. § 1.106 (1974); Valley Telecasting Co. v. FCC, 118 U.S.App.D.C. 410, 336 F.2d 914 (1964). Instead, the Commission decided to consider the merits of petitioners’ position. That decision does not, however, render irrelevant the lengthy history which I have set forth in the preceding section. The intensity of our review should reflect our recognition that the order challenged here draws on a lengthy process of policy development by the Commission.11
It is a “venerable principle that the construction of a statute by those charged with its execution should be followed unless there are compelling indications that it is wrong * * Red Lion Broadcasting Co. v. FCC, 395 U.S. 367, 381, 89 S.Ct. 1794, 1802, 23 L.Ed.2d 371, 384 (1969). The fact that the Commission’s view of its authority was the product of “much study” gives added weight to this principle. See General Telephone Co. v. FCC, supra, 134 U.S.App. D.C. at 127, 413 F.2d at 401. Similarly, that the Commission reported its conclusions to Congress six months before issuing the Report and Order, and that Congress did not reject the Commission’s broad assertion of power, should increase our hesitancy to reverse the Commission’s construction of the Communications Act. See Red Lion Broadcasting Co. v. FCC, supra, 395 U.S. at 381, 89 S.Ct. 1794.
The history of the Memorandum Opinion should also affect our approach to review of the factual premises on which it rests. *401When drafting its response to petitioners’ belated challenge to the Report and Order, the Commission was certainly entitled to assume the factual knowledge it had developed during the three years of rule making leading to publication of that document. The Commission was also entitled to rely on the experience it has gained since the preemptive regulations were first promulgated. In view of this background, we should be unusually loath to dismiss as unfounded the Commission’s factual assertions. Moreover, the parties did not raise factual issues before the Commission, they have not addressed their briefs to factual questions, and this court has not reviewed the presumably voluminous record generated by the many years of rule making which preceded the Memorandum Opinion we now set aside. In these circumstances, I believe it is improper for us to engage in any review of factual findings.12 At the least, all doubtful questions should be resolved in the Commission’s favor.
In addition, our review should take cognizance of the Commission’s statutorily imposed duty to experiment with new techniques of communication. See 47 U.S.C. §§ 218, 303(g) (1970). This authority has been consistently recognized by this court as a significant aspect of Congress’ purpose in establishing the Commission. See, e.g., United Telegraph Workers v. FCC, 141 U.S.App.D.C. 190, 193-194, 436 F.2d 920, 923-924 (1970); Connecticut Committee Against Pay TV v. FCC, 112 U.S.App.D.C. 248, 250-251, 301 F.2d 835, 837-838, cert. denied, 371 U.S. 816, 83 S.Ct. 28, 9 L.Ed.2d 57 (1962). Since the decision to experiment must necessarily be based on a prediction, “the court’s inquiry into the factual underpinnings of agency action authorizing a temporary program or giving it interim approval will appropriately be less searching tha[n] if [it] were faced with the institution of a permanent program.” United Telegraph Workers v. FCC, supra, 141 U.S.App.D.C. at 196, 436 F.2d at 926. Thus, for example, we should not demand that the Commission prove that two-way communication will be an important source of revenue for cable systems before allowing it to undertake an experimental program based on that premise.13
B. The Legal Standard for Determining Jurisdiction Under Section 152(a)
Section 152(a) provides in pertinent part:
The provisions of this chapter shall apply to all interstate and foreign communication by wire or radio * * * and to all persons engaged within the United States in such communication * * *.
Judge Wilkey labels this section “quite general and * * * not unambiguously jurisdictional in character.” Wilkey op. at 385 of 174 U.S.App.D.C., at 612 of 533 F.2d. He concludes that the jurisdictional grant which the Supreme Court has discerned in Section 152(a) “is really incidental to, and contingent upon, specifically delegated powers under the Act.” Id. Judge Lumbard concurs in this conclusion, and also agrees that the Commission’s preemption of state regulation cannot be considered “reasonably ancillary” to the Commission’s powers over broadcasting. I do not believe that either the language or the *402reasoning of the relevant Supreme Court opinions justifies such a restrictive understanding of Section 152(a).
In United States v. Southwestern Cable Co., supra, 392 U.S. at 167, 88 S.Ct. at 2000, 20 L.Ed.2d at 1010, the Supreme Court began its analysis by identifying the source and purpose of the Commission’s power to regulate:
The Commission’s authority to regulate broadcasting and other communications is derived from the Communications Act of 1934, as amended. The Act’s provisions are explicitly applicable to “all interstate and foreign communications by wire or radio. ...” 47 U.S.C. § 152(a). The Commission’s responsibilities are no more narrow: it is required to endeavor to “make available ... to all the people of the United States a rapid, efficient, Nation-wide, and world-wide wire and radio communication service. . . . ” 47 U.S.C. § 151. * * *
The Court explicitly rejected the contention, similar to Judge Wilkey’s analysis, that Section 152(a) “does not independently confer regulatory authority upon the Commission, but instead merely prescribes the forms of communication to which the Act’s other provisions may separately be made applicable.” Id. at 171-172, 88 S.Ct. at 2002, 20 L.Ed.2d at 1013. The Court’s language is instructive:
We cannot construe the Act so restrictively. Nothing in the language of § 152(a), in the surrounding language, or in the Act’s history or purposes limits the Commission’s authority to those activities and forms of communication that are specifically described by the Act’s other provisions. * * * We have found no reason to believe that § 152 does not, as its terms suggest, confer regulatory authority over “all interstate . . . communication by wire or radio.”
Id. at 172-173, 88 S.Ct. at 2002, 20 L.Ed.2d at 1013 (footnote omitted).
Only after reaching this conclusion did the Southwestern Cable Court note that “the Commission has reasonably concluded that regulatory authority over [cable] is imperative if it is to perform with appropriate effectiveness certain of its other responsibilities.” Id. at 173, 88 S.Ct. at 2003, 20 L.Ed.2d at 1014 (emphasis added). Although the Court then limited its specific holding to the facts of the Southwestern Cable situation by emphasizing that it had recognized only “authority * * * reasonably ancillary to the effective performance of the Commission’s various responsibilities for the regulation of television broadcasting,” id. at 178, 88 S.Ct. at 2005, 20 L.Ed.2d at 1016, it said nothing to cast doubt on its earlier conclusion concerning Section 152(a). Moreover, the Court did not indicate that only the Commission’s concern with broadcasting, among all of its “other responsibilities,” could justify the exercise of Section 152(a) jurisdiction.
Southwestern Cable has been generally read as recognizing Section 152(a) as an independent basis for Commission jurisdiction over cable. See, e.g., General Telephone Co. v. United States, 449 F.2d 846, 853-854 (5th Cir. 1971); TV Pix, Inc. v. Taylor, 304 F.Supp. 459, 465 (D.Nev.1968) (three-judge court) (dictum), affirmed per curiam, 396 U.S. 556, 90 S.Ct. 749, 24 L.Ed.2d 746 (1970); Barnett, State, Federal, and Local Regulation of Cable Television: An Analysis of the New FCG Rules, 1971 Duke L. J. 1151, 1166-1167. More importantly, the Supreme Court plurality in United States v. Midwest Video Corp., supra, 406 U.S. at 660, 92 S.Ct. at 1867, 32 L.Ed.2d at 398, stated that in Southwestern Cable “[w]e also held that § [15]2(a) is itself a grant of regulatory power and not merely a prescription of the forms of communication to which the Act’s other provisions governing common carriers and broadcasters apply-”
The Midwest Video Court recognized that Southwestern Cable established a two-step analysis for reviewing an assertion of authority founded on Section 152(a). First, it is necessary to determine whether the subject matter over which the Commission claims authority is within the language of the statute. Second, the court must determine whether the assertion of authority is *403“reasonably ancillary” to the Commission’s responsibilities, “for § [15]2(a) does not in and of itself prescribe any objectives for which the Commission’s regulatory power over [cable] might properly be exercised.” 406 U.S. at 661, 92 S.Ct. at 1867, 32 L.Ed.2d at 399. The “reasonably ancillary” determination is made by considering whether the Commission’s view of the challenged regulation’s relationship to statutory goals is reasonable. This two-step analysis was used in Midwest Video to determine jurisdiction, see id. at 661-670, 92 S.Ct. 1860, and I believe we should follow the same analysis here. After determining the Commission’s jurisdiction, it may then be appropriate to review the evidentiary foundation for the Commission’s conclusions. See id. at 671-675, 92 S.Ct. 1860.
Before beginning this analysis, however, it is important to note that the Midwest Video precedent is not as fragile as my brethren appear to believe. It is of course true that the Chief Justice, whose vote determined the outcome in Midwest Video, expressed his feeling that “the Commission’s position strains the outer limits of even the open-ended and pervasive jurisdiction that has evolved by decisions of the Commission and the courts.” Id. at 676, 92 S.Ct. at 1874, 32 L.Ed.2d at 407. Yet this expression of doubt was sandwiched among paragraphs explaining the need to allow the Commission “wide latitude” in the absence of congressional action to accommodate the terms of the Communications Act to new developments in the field of communications. Moreover, the decisive factor for the Chief Justice was that cable systems are “dependent totally on broadcast signals * * Id. at 675, 92 S.Ct. 1860. By “interrupt[ing] the signal and putfting] it to their own use for profit, they take on burdens, one of which is regulation by the Commission.” Id. at 676, 92 S.Ct. at 1874, 32 L.Ed.2d at 407. In our case, as in Midwest Video, the Commission’s rules, and the preemptive assertion of jurisdiction which accompanies them, are considered “burdens” which the cable operators must accept in return for the benefit of being allowed to utilize broadcast signals. See, e.g., Memorandum Opinion, 49 FCC 2d at 1082-1083, JA 66.
Similarly, the position of the four dissenters in Midwest Video does not suggest that they would reject the Commission’s position in this case. The central objection of the Midwest Video dissenters was that the Commission had exceeded its authority by promulgating program origination rules under which “a person may be compelled to enter the broadcasting or cablecasting field.” 406 U.S. at 679, 92 S.Ct. at 1876, 32 L.Ed.2d at 409. Since the Commission was not authorized by any provision in its legislation to compel someone to become a broadcaster, upholding the rule would “make the Commission’s authority over activities ‘ancillary’ to its responsibilities greater than its authority over any broadcast licensee.” Id. at 681, 92 S.Ct. at 1877, 32 L.Ed.2d at 410. This objection cannot be made against the preemptive regulation challenged here. The Commission is not seeking to impose on cable operators (or state regulatory commissions) a regime that would be beyond the Commission’s authority to impose on broadcasters. See National Ass’n of Regulatory Utility Comm'rs v. FCC, 173 U.S.App.D.C. 413, 429, 525 F.2d 630, 646 (1976); of. TV Pix, Inc. v. Taylor, supra, 304 F.Supp. at 465.
C. Application of the Jurisdictional Standard
1. The Section 152(a) Threshold: Applying the analysis developed in Southwestern Cable and refined in Midwest Video, the first question is whether the activities at issue here come within the scope of Section 152(a). Since “communication by wire” is clearly involved, the only question is whether the “interstate” criterion of Section 152(a) is satisfied. By limiting their challenge to “intrastate two-way point-to-point non-video communication services for hire,” petitioners have attempted to avoid Section 152(a). Petitioners’ effort might succeed if it were true that two-way, point-to-point nonvideo communication over cable networks located entirely in a single state, see Wilkey op. at 383 of 174 U.S.App.D.C., at *404610 of 533 F.2d, would always involve only intrastate communication. It is apparently not true, however, and Midwest Video therefore requires us to reject petitioners’ contention.
In the Report and Order the Commission stated that “leased channels will undoubtedly carry interconnected programming via satellite or interstate terrestrial facilities * * *36 FCC 2d at 193. Two-way capability over cable networks is expected to be used to link computers as instructional aids. Id. at 191. There is no reason why intrastate computer links established as part of such an endeavor might not be joined, through satellites or otherwise, with interstate links. Similarly, there is no apparent reason why the facilities used to link a citizen with his city council, see Wilkey op. at 384 of 174 U.S.App.D.C., at 611 of 533 F.2d, might not be combined with other facilities to link a citizen with his Congress or with multistate regional bodies. Thus the services over which petitioners assert exclusive jurisdiction fall within Midwest Video’s observation that “[t]he capacity for interstate nonbroadcast programming may in itself be sufficient to bring cablecasts within the compass of § [15]2(a).” 406 U.S. at 662 n. 21, 92 S.Ct. at 1868, 32 L.Ed.2d at 400. The Midwest Video Court explained:
In Southwestern we declined to carve CATV [cable] broadcast transmissions, for the purpose of determining the extent of the Commission’s regulatory authority, into interstate and intrastate components. * * * This result was justified by the extent of interstate broadcast programing, the interdependencies between the two components, and the need to preserve “ ‘the unified and comprehensive regulatory system for the [broadcasting] industry.’ ” * * * A similar rationale may apply here, despite the lesser “interstate content” of cablecasts at present.
Id. at 662-663 n.21, 92 S.Ct. at 1868, 32 L.Ed.2d at 400 (emphasis added). I believe we should follow this suggestion.14
In Midwest Video the Court found it unnecessary to determine whether the interstate potential sufficed to support Commission jurisdiction under Section 152(a) because a clearer basis for jurisdiction existed. Since the Court’s language is directly applicable to this case, I quote it at length:
* * * [I]n any event, CATV [cable] operators have, by virtue of their carriage of broadcast signals, necessarily subjected themselves to the Commission’s comprehensive jurisdiction. * * * The devotion of CATV systems to broadcast transmission — together with the interdependencies between that service and cablecasts, and the necessity for unified regulation — plainly suffices to bring cablecasts within the Commission’s § [15]2(a) jurisdiction. See generally Barnett, State, Federal, and Local Regulation of Cable Television, 47 Notre Dame Law. 685, 721-723, 726-734 (1972).
Id. at 663 n.21, 92 S.Ct. at 1868, 32 L.Ed.2d at 400. In Midwest Video this reasoning supported Section 152(a) jurisdiction over cable operators sufficient to require and regulate original cablecasts. In our case the use of broadcast signals is the basis for the Commission’s requirement that leased channels be provided, and for the Commission’s regulation of those channels. Here, too, the inter- and intrastate communications can take place over the same facilities and in response to the same regulation. I can only conclude that the jurisdiction found by the Midwest Video Court exists here as well.15
*4052. The “reasonably ancillary” Criterion : We must determine whether the Commission has “reasonably concluded” that the preemptive regulations will support “the effective performance of the Commission's various responsibilities * * *.” See page 402 of 174 U.S.App.D.C., page 629 of 533 F.2d supra. It is important to note that this inquiry is distinct from the determination whether the Commission’s conclusions of fact are adequately supported by the record. See United States v. Midwest Video Corp., supra, 406 U.S. at 663-675, 92 S.Ct. 1860. I will consider the latter question in Part IV of this opinion. Here, I am concerned solely with whether the nexus between the Commission’s view of the effect of the challenged regulations and the Commission’s statutory responsibilities is sufficient to justify the conclusion that this exercise of Section 152(a) jurisdiction is “reasonably ancillary” to performance of the Commission’s functions under the Communications Act.
Bearing in mind the properly limited nature of our review, I believe we must find that the preemption of state regulation challenged here is ancillary both to the Commission’s broadcasting responsibilities under Title III of the Communications Act, 47 U.S.C. § 301 et seq. (1970), and to its general statutory purposes as set forth in Section 1 of the Act, 47 U.S.C. § 151 (1970). As I indicated in Section C-l supra, many of the expected, or at least potential, uses of the two-way, point-to-point, nonvideo capability of cable systems will involve distribution of signals which have been or will be broadcast interstate. Moreover, other uses, such as adding a feedback mechanism to locally originated or interstate cablecasts, are directly related to making television a more effective instrument of communication. For example, the ability of a citizen viewing a city council meeting to vote in an instantaneous referendum would transform television viewing from a passive 'to a participatory experience. This transformation would not only strengthen the democratic system, but would also “augment[] the public’s choice of programs and types of services. . . . ” United States v. Midwest Video Corp., supra, 406 U.S. at 668, 92 S.Ct. at 1870, 32 L.Ed.2d at 403, quoting First Report and Order, 20 FCC 2d 201, 202 (1969) (emphasis added). Similarly, use of the return transmission capacity by “users to signal their wishes back up the cable and thus select particular programming or other information * * *,” Cabinet Committee on Cable Communications, Report to the President 9-10 (1974), is obviously related to improving the service offered to those who view cable television. .Midwest Video leaves no doubt that regulations designed to encourage the creation of such services16 are “reasonably ancillary” to the Commission’s powers over broadcasting. See 406 U.S. at 667-670. The regulations challenged here are in that category. See, e. g., Clarification, supra, 46 FCC 2d at 199-200, JA 30-31.
Judges Lumbard and Wilkey read part of the Memorandum Opinion as basing jurisdiction on the conclusion that nonvideo services will provide an important source of *406profits to support the more traditionally “broadcasting” functions of cable.17 My colleagues reject this Commission argument. Wilkey op. at 387, 389 of 174 U.S.App.D.C., at 614, 616 of 533 F.2d; Lumbard op. at 395-396 of 174 U.S.App.D.C., at 622-623 of 533 F.2d. To the extent this rejection is based on their view of the evidence, I will consider their position in Part IV of my opinion. Here, I simply note my disagreement with the suggestion, see Wilkey op. at 389 of 174 U.S.App.D.C., at 616 of 533 F.2d, that even if the Commission’s prediction is correct this “indirect” relationship might not be enough to sustain the claimed jurisdiction.18 Cf. GTE Service Corp. v. FCC, 474 F.2d 724, 731 (2d Cir. 1973):
[Ejven absent explicit reference in the statute, the expansive power of the Commission in the electronic communications field includes the jurisdictional authority to regulate carrier activities in an area as intimately related to the communications industry as that of computer services, where such activities may substantially affect the efficient provision of reasonably priced communications service. * *
In addition to being “reasonably ancillary” to broadcasting, the Commission’s decision is “reasonably ancillary” to its responsibilities under Section 151, and should be sustained on that basis as well. Section 151 states that the Commission is established
[f]or the purpose of regulating interstate and foreign commerce in communication by wire and radio so as to make available, so far as possible, to all the people of the United States a rapid, efficient, Nationwide, and world-wide wire and radio communication service with adequate facilities at reasonable charges * * *.
While the section does not grant the Commission any power, it does state objectives for the exercise of the jurisdiction granted by Section 152(a). United States v. Midwest Video Corp., supra, 406 U.S. at 669 n.28, 92 S.Ct. 1860. See also GTE Service Corp. v. FCC, supra, 474 F.2d at 730; TV Pix, Inc. v. Taylor, supra, 304 F.Supp. at 465. Furtherance of the objectives established by this section was one of the primary reasons the Commission gave for promulgating the challenged regulations. See generally Part I supra. My earlier discussion of some of the potential uses of cable’s nonvideo and two-way capacities should suffice to demonstrate the relationship between encouraging unfettered growth of these services and provision of “a rapid, efficient, Nation-wide, and world-wide wire and radio communication service * *.” Thus we must hold that the Commission has jurisdiction to issue the preemptive regulations because it “has reasonably concluded that regulatory authority over [cable] is imperative if it is to perform with appropriate effectiveness certain of its other responsibilities” set forth in Section 151. See page 402 of 174 U.S.App.D.C., page 629 of 533 F.2d supra; cf. General Telephone Co. v. United States, supra, 449 F.2d at 854-855.
III. THE IMPACT OF SECTION 152(b)
Section 2(b) of the Communications Act, 47 U.S.C. § 152(b), denies the Commission jurisdiction over “charges, classifications, practices, services, facilities, or regulations for or in connection with intrastate communication service by wire or radio of any carrier * * *." Petitioners and Judge *407Wilkey agree that Section 152(b) deprives the Commission of jurisdiction over most “intrastate two-way non-video communications services for hire over cable.” Judge Lumbard points to several substantial “difficulties” which “undermine” Judge Wilkey’s analysis, and he does not join Judge Wilkey’s conclusion on this issue. Lumbard op. at 394-395 of 174 U.S.App.D.C., at 621-622 of 533 F.2d. Since I too reject the conclusion that Section 152(b) bars the Commission’s assertion of jurisdiction, Judge Wilkey’s views on this issue do not constitute the holding of this court.
I agree with Judge Lumbard’s trenchant criticism of Judge Wilkey’s analysis, and will add but a few words to explain my own position. I believe my discussion of the Commission’s jurisdiction under Section 152(a) is largely dispositive of the contention that Section 152(b) governs this case.19 To the extent the two-way services over which petitioners claim exclusive jurisdiction involve or may involve interstate communications, Section 152(b) is clearly inapplicable. General Telephone Co. v. United States, supra, 449 F.2d at 855 n.5. Moreover, to the extent that intrastate communications services are offered in connection with video transmissions, or may be expected to support provision of more effective “traditional” cable television services, Section 152(b) should be narrowly read to avoid frustrating the Commission’s legitimate regulatory goals. Compare Lumbard op. at 394 of 174 U.S.App.D.C., at 621 of 533 F.2d.
In addition, I note that by its own terms Section 152(b) appears not to govern this ease. That section refers only to the intrastate services of “any carrier.” The statute defines a “carrier” as
any person engaged as a common carrier for hire, in interstate or foreign communication by wire or radio or in interstate or foreign radio transmission of energy, except where reference is made to common carriers not subject to this chapter
47 U.S.C. § 153(h) (1970) (emphasis added). This definition has two elements: (a) common carriage (b) in interstate or foreign communication. Accepting arguendo Judge Wilkey’s conclusion that the first aspect of the definition is satisfied, I nevertheless conclude that cable operators are not “carriers” within the meaning of Section 153(h) because the second part of the definition is not met.20 It is undisputed that cable systems are not common carriers “in interstate or foreign communication * * *.” See United States v. Southwestern Cable Co., supra, 392 U.S. at 169 n.29, 88 S.Ct. 1994. Since cable systems are therefore not “carriers” under Section 153(h), the jurisdictional exclusion of Section 152(b)(1) does not apply to them.
This restrictive reading of Section 152(b) is supported by the legislative history of that section. The history shows that the section had the limited purpose of assuring that the new federal commission, with its “expansive powers,” would not intrude on the existing regulatory authority of the state commissions over primarily intrastate telephone companies and services.21 There is no evidence that Congress intended the jurisdiction reserved to the state commissions also to be “expansive.” I therefore see no reason to ignore the literal language of Section 153(h) in order to give broader effect to Section 152(b) than its authors intended it to have.22
*408IV. THE ADEQUACY OF THE COMMISSION’S FACTUAL CONCLUSIONS
In Midwest Video the Supreme Court noted that “[i]t was, of course, beyond the competence of the Court of Appeals itself to assess the relative risks and benefits of cablecasting.” 406 U.S. at 674, 92 S.Ct. at 1874, 32 L.Ed.2d at 406. Based on its finding that the Commission had carefully considered the nature of the burden imposed on cable systems by the program origination requirement, the Court concluded that the Commission’s action was supported by substantial evidence that the rule would serve the public interest. The appellate court’s contrary holding was therefore reversed. See id. at 671-675, 92 S.Ct. 1860. Midwest Video, of course, involved a timely challenge to the program origination rule. The manner in which the Commission’s preemptive regulations have been brought before us requires an even more deferential review of the basis for the Commission’s actions. See Part II-A supra.
Judges Lumbard and Wilkey appear to reject three of the Commission’s factual conclusions. They conclude that there is no basis for the Commission’s beliefs that (1) dual regulation of leased access channels would be confusing or burdensome, Lumbard op. at 395 of 174 U.S.App.D.C., at 622 of 533 F.2d, Wilkey op. at 387 of 174 U.S.App.D.C., at 614 of 533 F.2d; (2) state and local rate regulation would impede the growth of cable services, Lumbard op. at 395-396 of 174 U.S.App.D.C., at 622-623 of 533 F.2d; and (3) two-way nonvideo communications services will provide financial support for other cable activities, Lumbard op. at 395-396 of 174 U.S.App.D.C., at 622-623 of 533 F.2d, Wilkey op. at 387 of 174 U.S.App.D.C., at 614 of 533 F.2d. I find my colleagues’ attacks on each of these conclusions unconvincing.
Both of my colleagues argue that the Commission’s fear of detrimental impacts arising from confusion or additional paperwork attendant on dual regulation of leased access channels is belied by the well-established division of regulatory authority over telephone companies and other common carriers. This argument neglects the fact that cable, unlike the telephone companies, is an infant industry struggling to make itself into a major element of the nation’s communications system. Moreover, this court has no basis for concluding that the technology and practices of the cable industry allow as clear a division between inter- and intrastate activities as is possible in other industries regulated by both the Commission and local regulatory bodies. Finally, I note that the Commission has recently reviewed the problems attendant to “duplicative and excessive over-regulation of cable television.” Report and Order Terminating Proceeding, Docket No. 20272, 40 Fed.Reg. 34608 (1975). Its finding in that proceeding is consistent with its position here:
11. The comments submitted along with the experiences we have gained over the past three years convince us that the overall expenses being incurred by cable operators and subsequently the public far exceed the benefits derived from duplicative functions being performed on the federal and non-federal levels. * * *
Id. at 34609.23
The burden of dual regulation itself refutes Judge Lumbard’s suggestion that state and local regulation might be helpful *409rather than harmful and that the Commission had no basis for choosing one possibility over the other. This suggestion is also contradicted by the obvious interests of the parties to this proceeding. Thus, in its petition for reconsideration of the Clarification, GTE Service Corporation, “on behalf of itself and the GTE Telephone Operating Companies,” JA 40, stated that “[t]he telephone carriers are obviously concerned that there be parity of regulation of their potential competitors.” JA 42. Counsel for intervenor United States Independent Telephone Association made similar statements during oral argument before this court.24 These statements obviously reflect the telephone companies’ belief that the Commission’s preemptive action will benefit the cable companies, and that imposition of state and local regulation would work to the benefit of cable’s competitors. Moreover, the Commission’s conclusion that public utility and rate regulation of cable services is premature and would be harmful is supported by both the FSLAC Report, supra, at 8, and the report of the Cabinet Committee on Cable Communications, supra, at 40, 42-43.
Finally, we have no basis for concluding that the Commission could not rationally find that nonvideo services will provide funds to support the growth of cable systems into a nationwide communications network. Manhattan Cable Television, Inc. intervened in this case for the express purpose of urging on us the importance of these services to its survival:
MCTV is steadily expanding its origination services including not only video originations such as pay cable but also non-video originations. For example, MCTV leases a channel to Reuters for the one-way transmission of digital signals carrying information primarily concerning the commodities markets for receipt only by certain specialized subscribers possessing equipment capable of decoding the transmissions. MCTV also leases portions of a cable television channel to a New York City bank with a number of branches and offices for the two-way transmission of data information at high speeds between computers and computer terminal equipment located throughout the city.
These non-video transmissions supply an important public service, are desired by an increasing percentage of MCTV’s subscribers and promise to contribute significantly to the lessening of MCTV’s revenue-cost imbalance.
Brief for intervenor MCTV at 3-4. Moreover, the fact that the Commission felt it necessary to require new cable systems to be built with minimum channel capacities and technical two-way capabilities sufficient to provide the type of services involved in this case does not demonstrate that those services will not be profitable. The Commission explained that its reason for imposing these requirements was to avoid the added costs resulting from chang.ing already constructed systems. See Report and Order, supra, 36 FCC 2d at 190, 192. This effort to ensure that the planning horizon of cable enterpreneurs will not be shorter than is socially desirable carries no implication that the required services *410will be unprofitable over an appropriate time span.
V. CONCLUSION
In the absence of congressional action to reformulate the Communications Act to reflect the technological developments of the last 40 years, the Federal Communications Commission has properly undertaken the task of protecting the national interest in new forms of electronic communications. Recognizing that Congress intended the Commission to assume such a protean role, the courts have refused to treat the jurisdictional sections of the Act as a Procrustean limitation on the Commission’s ability to serve the public interest. Today’s decision, by insisting on an overly narrow interpretation of prior case law and by failing to recognize the appropriateness of unusually restricted review, in my judgment, is an unfortunate aberration.

. This history of the Commission’s approach to regulation of cable is recounted in United States v. Southwestern Cable Co., 392 U.S. 157, 164-167, 88 S.Ct. 1994, 20 L.Ed.2d 1001 (1968). See also, e. g., Kahn, Cable, Competition, and the Commission, 24 Catholic U.L.Rev. 854 (1975).


. The notices are listed in Cable Television Report and Order, 36 FCC 2d 143, 143-144 (1972).


.As originally promulgated, the access and minimum capacity regulations applied immediately to all cable systems which commenced operation in one of the top 100 television markets on or after March 31, 1972. All other systems in those markets had until March 31, 1977 to comply. 36 FCC 2d at 242. The regulations have been amended so that systems in operation prior to March 31, 1972 are no longer required to bring themselves into full compliance with the rules by any set date. See 47 C.F.R. § 76.251(c) (1975).


. The Commission has solicited information upon which to base a determination whether the two-way capacity requirement should be modified. See Notice of Proposed Rulemaking, Docket No. 20508, 40 Fed.Reg. 27250, 27255, P & F Radio Reg. Current Serv. 85:155, 85:168-169 (1975).


. Nothing in the Commission’s language suggests that the preemptive regulation applies only to some of the services provided over leased channels. The implication that the preemption of regulations regarding two-way, non-video services was not addressed until 1974, see Wilkey op. 174 U.S.App.D.C. 379, 533 F.2d 606, is, therefore, unfounded. Petitioners abandoned that argument on appeal. See 174 U.S.App.D.C. 405-406, 533 F.2d 632-633 infra.'


. Clarification of the Cable Television Rules and Notice of Proposed Rulemaking and Inquiry, 46 FCC 2d 175, 177, JA 1, 4 (1974).


. Federal Communications Commission, The Final Report of the FCC Cable Television Advisory Committee on Federal State-Local Regulatory Relationships (undated, mimeographed).


.GTE Service Corporation filed a “Petition for Clarification and/or Modification” of the Clarification. JA 40. GTE is not a party to this appeal. Petitioner National Association of Regulatory Utility Commissioners filed a “Statement in Support of Petitions for Reconsideration, Clarification and/or Modification” (hereinafter NARUC Statement), JA 46.


. See NARUC Statement, supra note 8, JA 47-50.


. Id., JA 51.


. We should also recognize that the Commission is continuing to review its policies and to question the assumptions on which it has proceeded. See, e.g., Report and Order Terminating Proceeding, Docket No. 20272, 40 Fed.Reg. 34608, 34 P & F Radio Reg.2d 1229 (1975) (inquiry concerning duplicative and excessive regulation of cable television); Notice of Proposed Rulemaking, supra note 4; Report and Order, 49 FCC 2d 1090 (1974), reconsidered in part, 40 Fed.Reg. 28804, 34 P & F Radio Reg.2d 631 (1975) (eliminating cablecast program origination requirement).


. 47 U.S.C. § 405 (1970) precludes judicial review of “questions of fact or law upon which the Commission * * * has been afforded no opportunity to pass.” Since the petitions for reconsideration, see note 8 supra, did not challenge the factual conclusions my colleagues find untenable, see Part IV, infra, we are without jurisdiction to review the Commission’s findings of fact. See, e.g., Gross v. FCC, 480 F.2d 1288, 1290-1291 n.5 (2d Cir. 1973).


. There can be no question that the Commission’s description of its regulatory program as tentative and experimental is bona fide. See note 11 supra.
Judge Lumbard would not allow the Commission to experiment “in the absence of a showing that the results of the experiment would be ancillary to broadcasting.” Lumbard op. at 395 of 174 U.S.App.D.C., at 622 of 533 F.2d. If this statement requires more than a finding that the Commission could rationally conclude that positive results would support broadcasting, I think it places too great a burden on the Commission at this stage. The statement also errs by ignoring the possibility of jurisdiction ancillary to § 1 of the Communications Act, 47 U.S.C. § 151. See pp. 405-406 of 174 U.S.App. D.C., pp. 632-633 of 533 F.2d, infra.


. The extent of interstate nonvideo two-way programming, the interdependence between inter- and intrastate nonvideo programming, and the resulting need to maintain a unified system of regulation may be less clear than were the analogous factors in Southwestern Cable. I see no meaningful distinction, however, between our case and the primarily local cablecasts at issue in Midwest Video. In any case, considering the difficulty of predicting the course of development of the services at issue here and the experimental nature of the Commission’s approach, it is inappropriate for us to conclude now that the Commission is without authority to act. Cf. National Ass’n of Theatre Owners v. FCC, 136 U.S.App.D.C. 352, 357, 420 F.2d 194, 199 (1969), cert. denied, 397 U.S. 922, 90 S.Ct. 914, 25 L.Ed.2d 102 (1970).


. Judge Lumbard apparently agrees with this conclusion insofar as the “reasonably ancil*405lary” criterion, discussed in text infra, is satisfied. See Lumbard op. at 394 of 174 U.S.App. D.C., at 621 of 533 F.2d. Our only disagreement is over the meaning of that criterion.


. These services are clearly covered by the majority opinions, which rely on Judge Wilkey’s definition of two-way nonvideo communications as “[c]ommunications * * * characterized by their utilization of cable lines for transmissions traveling in the opposite direction from cable television signals.” Wilkey op. at n.l.
As I indicate in text infra, there is a basis for concluding that intrastate nonvideo two-way services not so closely related to transmission of video signals are also within the Commission’s jurisdiction. Even if that argument is rejected, however, our proper course, considering the experimental nature of the Commission’s regulations, is to affirm. If services which are not within the ancillary to broadcasting rationale of the text develop and if experience with their operation demonstrates that it is administratively feasible to divide regulation among at least two administrative agencies, the Commission can be required to take appropriate action. Petitioners have not shown that such action is necessary now. Cf. United Telegraph Workers v. FCC, 141 U.S.App.D.C. 190, 192-194, 436 F.2d 920, 922-924 (1970).


. The portion of the Memorandum Opinion referred to is quoted in text at p. 399 of 174 U.S.App.D.C., 626 of 533 F.2d °supra. I read the passage as referring to the need for cable systems to expand the range of their service offerings if cable is to fulfill its potential role in the national communications system.


. Judge Wilkey also maintains that since similar services may be offered by companies subject to local utility regulation, the Commission’s preemptive “order [is] objectionable as unfair to the regulated entities * * * Wilkey op. at 389 of 174 U.S.App.D.C., at 616 of 533 F.2d. See also Lumbard op. at 395 of 174 U.S.App.D.C., at 622 of 533 F.2d. This argument “relies on a distorted notion of equity, which would justify pervasive and detailed regulation of cable simply for the benefit of cable’s competitors.” Cabinet Committee on Cable Communications, Report to the President 40 (1974).


. Judge Wilkey apparently agrees that determination of jurisdiction under § 152(a) is essentially dispositive of the issues arising under § 152(b). See Wilkey op. at 389-390 of 174 U.S.App.D.C., at 616-617 of 533 F.2d.


. Since § 152(b)(1) does not refer to “common carriers not subject to this chapter,” the exception contained in the statutory definition is not relevant here. Compare 47 U.S.C. §§ 201(b), 211 (1970).


. See H.R.Rep. No. 1850, 73d Cong., 2d Sess., 4 (1934); S.Rep. No. 781, 73d Cong., 2d Sess., 3 (1934). The floor debates made this purpose explicit. See 78 Cong.Rec. 8823 (1934); id. at 8846-8847; id. at 10313.


. Other courts have interpreted the jurisdictional limitations of § 152(b) narrowly in view of that section’s limited purpose. See United States v. Southwestern Cable Co., supra note 1, 392 U.S. at 169 n.29, 88 S.Ct. 1994; General Telephone Co. v. FCC, 134 U.S.App.D.C. 116, *408127-128 n.19, 413 F.2d 390, 401-402 n.19, cert. denied, 396 U.S. 888, 90 S.Ct. 173, 24 L.Ed.2d 163 (1969); General Telephone Co. v. United States, 449 F.2d 846, 855 (5th Cir. 1971). Although these cases construe § 152(b)(2), their understanding of the limited purpose of the provision applies to § 152(b)(1) as well. Section 152(b)(2) was added by Senator Clark’s amendment, which was accepted by the Act’s floor manager “because its purpose is to accomplish that which we have tried to do throughout the bill; that is, to protect the independent [telephone] companies.” 78 Cong.Rec. 8847 (remarks of Senator Dill).


. See also Cabinet Committee on Cable Communications, supra note 18, at 41; FSLAC Report, supra note 7, at 31-42.
Since the issue before us is the Commission’s power to preempt nonfederal rate regulation, it is irrelevant that the Commission has chosen not to regulate rates itself. Given the Commission’s concern that local regulation might be designed to protect existing providers of com*409munications services or might otherwise harm the development of cable, allowing local regulation if the Commission does not regulate might force the Commission to regulate preemptively. It would be ludicrous to compel the Commission to follow a policy it rejects in order to preserve its power.
Judge Wilkey argues that since “the Commission itself has recognized the role of local authorities in granting franchises and rights of way for the cables used[,j” it is illogical for the Commission to contend that the involvement of more than one administrative body would create difficulties. Wilkey op. at 387 of 174 U.S.App.D.C., at 614 of 533 F.2d. I see no contradiction in the Commission’s decision totally to preempt some areas of cable regulation while leaving to local authorities
responsibility for the non-operational aspects of cable franchising including bonding agreements, maintenance of rights-of-way, franchisee selection and conditions of occupancy and construction (within broad federal guidelines as to the latter two points).
Report and Order Terminating Proceeding, supra note 11, 40 Fed.Reg. at 34611, 34 P & F Radio Reg. at 1240.


. See also note 18 supra.